TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00378-CV


                                Richard A. Lapides, Appellant

                                               v.

                                 Timothy A. Stark, Appellee


              FROM THE JUSTICE COURT PRECINCT 3 OF TRAVIS COUNTY
                NO. J3-CV-18-067373, SYLVIA HOLMES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              On June 3, 2019, Richard A. Lapides filed with this Court a “Notice of Appeal to

Third Court of Appeals from Judgment in the Justice Court, Precinct Three, Travis County,

Texas.” On June 11, 2019, the Clerk of this Court notified Lapides that it appeared that this

Court lacked jurisdiction over this matter and requested a response explaining how this Court

may exercise jurisdiction. Lapides filed a response on June 17, 2019, in a companion case, this

Court’s cause number 03-19-00377-CV, but he has failed to explain how this Court has

jurisdiction. The county court has jurisdiction over appeals from justice court. See Tex. R. Civ.

P. 506.1-506.4. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(a).
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 26, 2019




                                                2